Exhibit 10.1

 

[g121871kui001.jpg]

 

 

COLT DEFENSE LLC

 

 

P.O. BOX 118, HARTFORD, CONNECTICUT 06141 860/232-4489

 

GERALD R. DINKEL

President and CEO

 

(860) 244-1511 office

(860) 244-1481 facsimile

gdinkel@colt.com

 

May 8, 2013

 

Ronald H. Belcourt

9 Partridge Hollow Road

Killingworth, CT 06419

 

Dear Ron,

 

We are pleased to extend to you this offer of employment with Colt Defense LLC
(herein referred to as “Colt” or the “Company”) for the position of Vice
President, Operations at Colt’s corporate headquarters. The location of Colt’s
corporate headquarters and manufacturing facility is currently in West Hartford,
CT. You will report to Mike Magouirk Senior VP & COO. Your starting salary will
be $225,000 annually, payable in weekly installments of $4,326.92. In addition
to the base salary, we offer the following benefits package:

 

·                  Management Incentive Plan — You will be eligible for
participation in any management incentive program at the level of others in
similar positions, as determined by the Company’s CEO and Governing Board.

 

·                  Equity — After the first regular meeting of the Company’s
Governing Board following the commencement of your employment, and subject to
approval by the Governing Board, the Company will grant to you options to
acquire 400 non-voting common units, with a strike price equal to market value
of the Company’s common units on the date of the grant. Option vesting will
occur in equal installments over a three-year period commencing with the first
anniversary of the month in which your employment begins. Options will be issued
pursuant to the Company’s Long Term Incentive Plan and the Company’s standard
Option Agreement.

 

·                  Vacation — Three (3) weeks paid vacation annually.

 

·                  Health insurance — You are eligible to participate in Company
Medical and Dental Insurance programs on the first of the month following your
first 30 days of service.

 

·                  COBRA — You will be reimbursed for COBRA expenses incurred
from the commencement of your employment until you are eligible for coverage
with Company’s medical and dental plans.

 

·                  Life Insurance — You may elect to participate in the
Company’s Life Insurance and Long Term Disability Plans become effective on the
first of the month following 30 days of service. The Life Insurance benefit is
offered through UNUM Life Insurance Company and will be detailed in Company’s
benefit package, which we will provide to you.

 

·                  401(k) Saving’s Program — You are eligible to participate in
the Company’s 401(k) Plan on the first open enrollment date (quarterly)
following your first 30 days of service.

 

·                  Termination and Severance — You will be an employee at will
and the Company reserves the right to terminate your employment at any time for
any reason, with or without cause. In the

 

--------------------------------------------------------------------------------


 

event the Company terminates you for any reason other than for cause after you
have been employed for at least six months, the Company agrees to pay you
Severance Pay equal to up to nine month’s base salary as of the date your
employment terminates, payable on a monthly basis while you are unemployed and
actively searching for work; provided that, as a condition of receiving such
benefit you execute a Non-competition, Non-disparagement, Non-solicitation and
Confidentiality Agreement in such form as shall be provided by the Company.

 

In the event your employment is terminated before you have completed six months
of employment or in the event your employment is terminated for cause, you will
not be entitled to receive the foregoing Severance Pay or any other severance
payment or benefit. “Cause” shall mean (i) your commission of a felony or of any
crime involving moral turpitude, or your arrest for any crime, which arrest or
the publicity surrounding same could reasonably be expected to have an adverse
effect on the Company’s business; or (ii) your commission of an act of fraud,
embezzlement or theft with respect to the Company; or (iii) your refusal or
failure to comply with any lawful directives of the Company in the performance
of your services or your violation of any of the written policies or procedures
of the Company (other than on the advice of the Company’s legal counsel), or any
other act or omission constituting gross negligence or willful misconduct.

 

This letter summarizes the general terms and conditions of your potential
employment with the Company, is provided as a courtesy and is not an employment
contract. As noted above, Colt is an at-will employer and neither you, nor Colt,
are bound to continue the employment relationship if either chooses and may end
the relationship at any time.

 

Ron, it is a pleasure to present this offer to you. We look forward to having
you join our Company. A written response to this offer of employment is
requested by May 14, 2013. This offer is contingent upon successful completion
of a post-offer employment drug test and criminal background check. Assuming
favorable results, we anticipate your start employment date to begin June 10,
2013.

 

If you are in agreement with the above, please sign below and return it to my
attention. Should you have any questions, please do not hesitate to contact me
at (860) 244-1441.

 

Sincerely,

 

/s/ Gerald R. Dinkel

 

5/8/13

Gerald R. Dinkel

 

Date

 

Your signature below indicates your acceptance of the foregoing offer, and will
initiate the pre-employment activities described above.

 

/s/ Ronald H. Belcourt

 

5/8/13

Ronald H. Belcourt

 

Date

 

SYMBOL OF QUALITY SINCE 1836

[g121871kui002.jpg]

 

--------------------------------------------------------------------------------